DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  

Information Disclosure Statement
The references listed in the information disclosure statement submitted on 11-15-2019 have been considered by the examiner (see attached PTO-1449).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,514,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is anticipated by the patent claims.   Claim 1 of the patent contains every elements of claims 1 and 2 of the instant application and as such anticipates claims 1 and 2 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


The table below shows the similarities and differences between claims 1 and 2 of the instant application and the patent claim 1.
USP 10, 514, 983 B2
Instant Application 16/685,766
1. An apparatus comprising:
1. An apparatus comprising:
a plurality of data terminals;
a plurality of data terminals;
at least one memory cell array that includes a plurality of memory cells;
at least one memory cell array that includes a plurality of memory cells; 
 an ECC/parity redundancy array that includes a plurality of memory cells;
an ECC/parity redundancy array that includes a plurality of memory cells;
and a redundancy circuit configured to communicate data with the data terminals and further configured to provide the data to the at least one memory cell array and the ECC/parity redundancy array and to receive the data from the at least one memory cell array and the ECC/parity redundancy array,
and a redundancy circuit configured to communicate data with the data terminals and further configured to provide the data to the at least one memory cell array and the ECC/parity redundancy array and to receive the data from the at least one memory cell array and the ECC/parity redundancy array,
wherein the redundancy circuit is configured to provide a portion of the data received from the plurality of data terminals to the ECC/parity redundancy array and further configured to receive the portion of the data from the ECC/parity redundancy array and to provide the portion of the data responsive to a first state of a control signal, 
wherein the redundancy circuit is configured to provide a portion of the data received from the plurality of data terminals to the ECC/parity redundancy array and further configured to receive the portion of the data from the ECC/parity redundancy array and to provide the portion of the data responsive to a first state of a control signal,
wherein the redundancy circuit is configured to provide error correction information to the ECC/parity redundancy array and further configured to receive the error correction information from the ECC/parity redundancy array responsive to a second state of the control signal that is different from the first state of the control signal,
and wherein the redundancy circuit is configured to provide error correction information to the ECC/parity redundancy array and further configured to receive the error correction information from the ECC/parity redundancy array responsive to a second state of the control signal that is different from the first state of the control signal.
wherein the redundancy circuit comprises a block repair circuit configured to prevent an error in the data responsive to the first state of the control signal, wherein the block repair circuit is configured to replace a plurality of defective memory cells in a block in a test mode, and further configured to activate a block repair if a number of the defective memory cells is beyond error correction capability of the redundancy circuit

wherein the block is in one array of the memory cell arrays, and wherein data designated to the one array and data designated to memory cell arrays between the one array and the ECC/parity redundancy array are directed to an adjacent array in a direction towards the ECC/parity redundancy array.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (USPAP 2014/0380117).
Claim 1:
Hirano substantially teaches the claimed invention.  Hirano teaches a NAND flash memory device (10) comprising, a memory array (101) communicating with data bus_1, data bus_2 and data bus_3 (“plurality of data terminals”) (see fig. 1 and par. 0074).  Hirano teaches that the memory array includes a page buffer (102) having a parity section (“ECC/parity redundancy array”) comprising memory cells of bit lines and word lines (see par. 0080 and 0086).  Hirano teaches that data and selection signals are transferred between the page buffer and the ECC column coding circuit (108) using a page buffer control circuit (60) (see par. 0077).  
Hirano also teaches that communication of the page buffer control circuit to and from the NAND array and the page buffer are in two modes, a first mode (ECC mode) wherein data is communicated on several ECC_Buses and data busses in response to a selection signal (sel_A or sel_B) (“control signal”) received from the column coding circuit (103) (see par. 0076 and 0095).   Hirano further teaches that the page buffer control circuit (“a redundancy circuit”) operates in a reading mode for data transferred from a page buffer to a data bus and in a writing mode for data transferred from a data bus to a page buffer (see par. 0112 et seq.).    
 Hirano teaches that a portion of the data from 4 data lines are read and lines of the write signals (DI and nDI) are connected to the page buffer (PB) control circuit and the ECC bus according to the selection signal (Sel_B) (“first state of control signal”) (see par. 0091 and 0108).  Hirano teaches that the PB control circuit (60) transfers fixed data to the ECC circuit via ECC bus with respect to a defective page buffer unit (see par. 0176).  Hirano teaches that a data read operation in the first mode connects to the ECC bus through a line of a read signal and transmits a data out signal to the data bus for a set of addresses (see par. 0149 et seq.). 
Hirano teaches that PB_parity (102C) receives and stores parity data when in ECC mode as well as sends parity data to the ECC circuit (107) based on a receipt of the selection signal Sel_B (see par. 0086 et seq.).  Hirano does not specifically teach the limitation of the redundancy  circuit is “configured to receive the error correction information from the ECC/parity redundancy array responsive to a second state of the control signal that is different from the first state of the control signal;” however, this teaching is obvious to the teachings of Hirano because Hirano teaches that the selection signal has two states (Sel_A and Sel_B) that operates in two modes (Normal & ECC modes) and in the normal mode for selection signal (Sel_A) an ECC processing is performed (see par. 0187 and 0196).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Hirano would have comprise the limitation of  the redundancy circuit is “configured to receive the error correction information from the ECC/parity redundancy array responsive to a second state of the control signal that is different from the first state of the control signal;” because Hirano teaches a method and an apparatus for maintaining consistency on the ECC code when repairing defective cells of a NAND chip includes a first  (Sel_A) and a second selection signals (Sel_B) operating in different modes.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method for repairing NAND chip by applying different selection signals in different modes for maintaining consistency on the ECC code as taught by Hirano (see par. 0361 et seq.).

Allowable Subject Matter
Claims 3 to 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 6 to 12 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the novel limitations not found in the prior art made of record.  The prior art made of record, teaches a method and an apparatus for repairing faulty semiconductor memory cells using a repair circuit.  For instance, Kyung (USPAP 2005/0041491) one such example of the prior art made of record discloses a repair apparatus and repair method in a semiconductor memory device comprising a redundancy row decoder, a redundancy memory cell array and a repair control circuit wherein the repair control circuit includes a wafer repair information generator that outputs a repair signal based on defective cell information retrieved during wafer-level testing.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of a redundancy circuit comprising: a block repair circuit configured to redirect a first portion of the data from the data input/output circuit designated to a first block in a first array including a plurality of defective cells.  Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “a redundancy circuit coupled to the data input/output circuit via the plurality of data signal lines, comprising: P262095.US.0217a block repair circuit configured to redirect a first portion of the data from the data input/output circuit designated to a first block in a first array including a plurality of defective cells, among the at least one memory cell array, to a second block different from the first block in a second array, responsive to a control signal indicative of enabling the block repair circuit.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		Shore 	(USP 5781483) discloses a device and a method for  repairing a memory array wherein a memory system operating in a repair state and an unrepaired state includes a repair enable circuit.  
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/            Primary Examiner, Art Unit 2112